Citation Nr: 0105390	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  99-23 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for major depression, 
claimed as secondary to service connected residuals of a 
hysterectomy.  

2. Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.  Horrigan, Counsel


INTRODUCTION

The veteran had active service from June 1977 to April 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 decision by the RO 
which, among other things, denied secondary service 
connection for major depression and entitlement to a total 
rating for compensation purposes based on individual 
unemployability.  In October 2000, the veteran appeared and 
gave testimony at the RO at a hearing by videoconference 
before the undersigned Board member sitting in Washington, 
D.C.  A transcript of this hearing is of record.  

The case is before the Board for appellate consideration at 
this time.  


REMAND

The veteran and her representative contend that her current 
psychiatric disorder, diagnosed as a major depression, 
developed as a result of the hysterectomy for a uterine 
tumor, that she underwent during service.  It is also averred 
that the veteran is unable to work because of her psychiatric 
disability and the residuals of her hysterectomy.  

Secondary service connection may be granted for a psychiatric 
disability if the evidence shows that the veteran has a 
psychiatric disorder that was caused by service connected 
disability or had been aggravated by a service connected 
disability.  38 C.F.R. § 3.310(a) (2000); Allen v. Brown, 7 
Vet. App. 439 (1995).  

In its rating action of January 1999, the RO found that the 
veteran's claim for secondary service connection for major 
depression was not well grounded since the evidence did not 
establish a relationship between her service connected 
hysterectomy and her current psychiatric disorder.  The Board 
notes that there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  Accordingly, 
this case must be remanded to the RO so that it can again 
adjudicate the issues certified for appeal in light of this 
recent statutory provision.  

In so doing, the RO should also ensure that all development 
requested below has been undertaken, and ensure that all 
development and notification requirements are in compliance 
with the act.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision in regard to 
the issues currently on appeal at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992).  

The Board further notes that, during her October 2000 video 
conference hearing the veteran indicated that she has 
received outpatient treatment for her psychiatric disability 
at a VA Medical Center and at the mental health outpatient 
clinic of that VA Medical Center.  The current record 
contains statements from her current treating VA 
psychiatrist, but there are no clinical records in the claims 
folder reflecting VA psychiatric treatment.  It is important 
to note that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered to be 
in the constructive possession of VA adjudicators during the 
consideration of that claim, regardless of whether these 
records are physically on file.  Dunn v. West, 11 Vet. App. 
462, 466-67(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Accordingly, the RO should obtain all VA clinical 
records reflecting treatment for the veteran's psychiatric 
symptomatology prior to further appellate consideration of 
the veteran's claim for an increased rating for PTSD.  The 
Board also believes that copies of all VA clinical records 
documenting any treatment for residuals of the veteran's 
hysterectomy subsequent to August 1997 should be obtained.  
In the event she has received private medical treatment or 
evaluation for either her service-connected disability or 
psychiatric disorder, such records should be obtained as 
well.

The veteran is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), at least in part the purpose of the 
examination requested in this remand is to obtain information 
or evidence (or both) which may be dispositive of the appeal.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(2000).  

Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2000) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.

In view of the above, this case is REMANDED to the RO for the 
following actions:

1. The RO should contact the veteran and 
inform her of the VA's heightened duty 
to assist her in the development of 
her claims for secondary service 
connection service connection for 
major depression and entitlement to a 
total rating for compensation purposes 
based on individual unemployability 
under the Veterans Claims Assistance 
Act of 2000.  The RO should also 
inform the veteran of the various 
types of documentation which can serve 
as evidence in regard to these claims.  
In particular, the veteran should be 
informed of the need to submit medical 
evidence to support her contention 
that her current psychiatric 
disability is related to her service 
connected hysterectomy.  In order to 
do so, it should be suggested that the 
veteran contact her current treating 
VA psychiatrist at the Salisbury VA 
Medical Center Mental Health Clinic in 
Charlotte, North Carolina, or other 
appropriate health care professional, 
to provide an opinion as to the 
relationship, if any between the 
veteran's psychiatric disability and 
her service connected disorder, 
residuals of hysterectomy.  The 
veteran should also be asked to submit 
an up-to-date list of all medications 
provided for the treatment of her 
service connected residuals of a 
hysterectomy and for the treatment of 
her major depression.  Any statements 
obtained, and any list of current 
medications obtained from the veteran 
should be associated with the claims 
folder.  

2. The veteran should also be asked to 
identify any other medical care 
providers, VA or private, who have 
furnished treatment for her service-
connected disability or her 
psychiatric disorder.  These records 
should also be obtained for inclusion 
in the claims folder.  

3. The RO should also obtain copies of 
all clinical records documenting the 
veteran's treatment for her 
psychiatric disability and any 
clinical records documenting treatment 
for the residuals of her hysterectomy, 
subsequent to August 1997 at the 
Salisbury VA Medical Center mental 
health and outpatient clinics in 
Charlotte, North Carolina, and at the 
Salisbury VA Medical Center in 
Salisbury, North Carolina.  All 
records obtained should be associated 
with the claims folder.  

4. Thereafter, the RO should determine, 
at its discretion whether, on the 
basis of the record before it, if it 
is necessary that the veteran be 
afforded a VA psychiatric examination 
to determine the etiology of her 
psychiatric disability in order 
further adjudication of the claim for 
secondary service connection for a 
major depression.  In the event that 
such examination is scheduled, all 
pertinent findings should be reported 
in detail.  The claims folder, 
including a copy of this remand, must 
be made available to the examiner 
prior to any examination which is 
conducted so that the pertinent 
records may be studied in detail.  It 
should be stated in the report of this 
examination that the claims folder, 
including a copy of this remand, has 
been reviewed.  A detailed history of 
the veteran's psychiatric disability, 
as well as the symptoms and treatment 
rendered therefor, should be elicited 
from the veteran.  At the conclusion 
of any examination conducted, the 
examining physician should offer a 
medical opinion, with full rationale, 
as to whether it is at least as likely 
as not that the veteran's psychiatric 
disability was caused by her service 
connected residuals of a hysterectomy 
or whether it is at least as likely as 
not that the veteran's psychiatric 
disability was aggravated (and to what 
extent) by her service connected 
residuals of a hysterectomy.  See 
Allen supra.  

5. At its discretion, the RO may also 
afford the veteran a further VA 
examination of her service connected 
residuals of a hysterectomy to 
determine the current severity of this 
disorder, so that her claim for a 
total rating due to individual 
unemployability may be properly 
considered. In the event that such an 
examination is scheduled, all 
pertinent findings should be reported 
in detail.  The claims folder, 
including a copy of this remand, must 
be made available to the examiner 
prior to any examination conducted so 
that the pertinent records may be 
studied in detail.  It should be 
stated in the report of this 
examination that the claims folder, 
including a copy of this remand, has 
been reviewed.  A detailed history of 
the veteran's current disability due 
to her residuals of a hysterectomy, as 
well as the symptoms and treatment 
rendered therefor, should be elicited 
from the veteran.

6. The RO must also review the claims 
file and ensure that all notification 
and the development required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the notification 
requirements and development 
procedures contained in Sections 3 and 
4 of the act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied 
with and satisfied as per VBA Fast 
Letters 00-87 (November 17, 2000), and 
00-92 (December 31, 2000).  

7. Then, the RO should again adjudicate 
the issues of entitlement to secondary 
service connection for a psychiatric 
disability and the issue of 
entitlement to a total rating for 
compensation purposes based on 
individual unemployability.  In the 
event she fails to report for 
scheduled VA examination, 
consideration of her claim must be 
made under the provisions of 38 C.F.R. 
§ 3.655 (2000).  If either of these 
benefits remains denied, the veteran 
and her representative should be 
provided a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond.  The case 
should then be returned to this Board 
for its further adjudication, if 
otherwise appropriate.  

No action is required of the veteran until she is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clinical evidence and to comply with the Veterans 
Claims Assistance Act of 2000.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




